DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments to claims 1 and 3 are acknowledged. Claims 1-15 remain pending in this application. The amendments to claims 1 and 3 and the clarifying remarks have overcome the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office Action mailed November 22, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vandier (WO 2017/037352 - cited previously), in view of Dunn (WO 00/18289 - cited previously), and further in view of Schwartz (U.S. Patent No. 10,034,625 - cited previously). Citations to Vandier refer instead to .
Regarding claim 1, Vandier teaches a method for ascertaining a condition of skin (device 2 for analyzing the skin of the face, paragraph 0028), comprising: ascertaining a trace element content of the skin, comprising:
•	for a skin area of a user, arranging a plurality of electrodes over the skin area (“the device for analyzing the skin of the face may comprise at least one specific sensor able to analyze at least one predefined zone of the face,” paragraph 0016)
•	measuring the signal dependent on the concentration of the trace element (“at least one sensor sensitive to a concentration of at least one ionic species…or heavy metals,” paragraph 0029, lines 5-7, 13-16);
•	ascertaining trace element content of the skin by comparing the measured signal with reference signals for known trace element contents of skin (“real-time information from the sensors is stored then normalized depending on reference thresholds of each of the sensors…and analyzed statistically in order to compare them to models,” paragraphs 0057-0058);
•	and ascertaining the condition of the skin on the basis of the ascertained trace element content of the skin (the normalized and analyzed data is displayed to indicate the state of the skin, paragraph 0060). 
Vandier teaches a system for measuring a skin condition on the basis of the sensor outputs, but Vandier does not indicate any structure of the sensors other than indicating that at least one is sensitive to a concentration of at least one ionic species or heavy metals, and that detection can use electrochemical electrodes (paragraphs 29-30). Thus, Vandier teaches all limitations of claim 1 except for the structure of the sensing device.

for a skin area of a user, arranging a plurality of electrodes over the skin area (“the transdermal sampling system is maintained in operative contact with the skin,” page 3, lines 27-29), wherein the plurality of electrodes comprises a first electrode (sensing electrode 431)  and a second electrode (bimodal electrode 430; a bimodal electrode referring to an electrode that has multiple functions, one of which is a counter electrode, page 20, lines 2-5), 
wherein the first electrode contacts a selection layer arranged on the skin area (“the sensing electrode comprises a reactive surface,” page 18, lines 33-34), wherein the trace element, in the event of contact with the selection layer, is suitable for generating a signal which is dependent on a concentration of the trace element (the reactive surface is comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured electrical signal is correlated with the amount of analyte present, page 20, lines 7-25) and can be measured between the first and the second electrode (“the electrical current generated at the sensing electrode flows through circuitry to the counter electrode,” page 51, lines 23-24);
wherein the selection layer comprises a reactive component, which is configured to react with the trace element so as to release electrons or ions dependent on a concentration of the trace element (the reactive surface is comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured electrical signal is correlated with the amount of analyte present, page 20, lines 7-25)
measuring the signal dependent on the concentration of the trace element (“the electrical current measured at the sensing electrode subassembly is the current that is correlated with an amount of chemical signal,” page 51, lines 29-31);
ascertaining trace element content of the skin by comparing the measured signal with reference signals for known trace element contents of skin (“the raw signal is then converted into an analyte specific value using a calibration step,” page 56, lines 25-26; “to calibrate an instrument using estimation techniques, it is necessary to have a set of exemplary measurements with known concentrations,” page 57, lines 6-8;);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the sensor construction taught by Dunn in the system taught by Vandier in order to create a system to detect trace elements in the skin and evaluate the skin condition. One of ordinary skill in the art would understand that a sensor configured to detect a concentration of a specific ionic species or a heavy metal (as used in the system taught by Vandier) would inherently have some reactive material that would generate a signal upon contact with the desired analyte. However, since the specific materials are not indicated, one would be motivated to apply the teachings of Dunn in order to construct a sensor for sensing a heavy metal analyte in the skin, which is an objective of both Vandier and Dunn, and since Vandier and Dunn both teach sensing trace elements in the skin, the result of applying the device of Dunn to the system of Vandier would have been predictable. 
Vandier and Dunn in combination explicitly teach all limitations of claim 1 except for the selection layer comprising a partially permeable barrier layer, which is configured to be permeable only for the trace element, in such a way that only the trace element can reach the first electrode after having passed through the partially permeable barrier layer in order to generate the signal dependent on the concentration of the trace element, and the selection layer and second electrode contact the skin area.

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Vandier and Dunn such that the ionically conductive material disposed between the electrodes and the skin is liquid instead of a solid, like the hydrogel pads. One would be motivated to do so because Dunn explicitly states that the ionically conductive material can be in different forms (pg. 20, lines 26-34; pg. 21, lines 1-3). Thus, the selection layer and second electrode contacting the skin indirectly through ionically conductive medium in the form of hydrogel pads, liquid, or gel, which are all interpreted merely as solvent layers, is considered within the scope of the limitation “a selection layer arranged on the skin area and the second electrode contacts the skin area.”
Regarding the limitation of the partially permeable barrier layer which is selectively permeable to the trace element, Schwartz teaches analogous art regarding a system for measuring an analyte present on the skin or in a person’s sweat or interstitial fluid (Abstract, Fig. 2A). Schwartz teaches the bio-interactive electronics 260, which are in communication with the fluid sample 270, can contact a sensitizing layer 261 and a protective layer 263 (Fig. 2B). The sensitizing layer 261 includes components which interact with the analyte (col. 11, lines 1-57), and the protective layer 263 can be tailored to be 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Vandier and Dunn such that a protective layer is added adjacent to the reactive surface of the sensing electrode taught by Dunn such that only the analyte of interest can reach the reactive surface, as taught by Schwartz. One would have been motivated to do so because Dunn doesn’t teach a method of preventing interfering components from reaching and reacting with the reactive surface, so by adding a selectively permeable layer that is tailored to be permeable to only the analyte of interest, as taught by Schwartz (col. 11, lines 58-67; col. 12, lines 1-3), one is able to reduce interference of other analytes present in or on the skin to the sensing device and ensure only the analyte of interest would react at the reactive surface of the sensing electrode. Thus, Vandier, Dunn, and Schwartz in combination teach a selection layer that comprises a partially permeable barrier layer, which is configured to be permeable only for the trace element, in such a way that only the trace element can reach the first electrode after having passed through the partially permeable barrier layer in order to generate the signal dependent on the concentration of the trace element.
Regarding claim 2, Dunn teaches the released electrons or ions are configured to reach the first electrode in order to generate the signal dependent on the concentration of the trace element (the reactive surface is coupled to the first electrode and comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured the electrical signal is correlated with the amount of analyte present, page 20, lines 7-25).
Regarding claim 3, as stated in the rejection of claim 1, Schwartz teaches the protective layer 263 allows only the analyte of interest to reach the reactive component (col. 11, lines 58-67; col. 12, lines 1-3), so the combination of Vandier, Dunn, and Schwartz teaches a protective layer provided over 
Regarding claim 4, Dunn teaches wetting the at least one skin area by means of a solvent prior to the arrangement of the plurality of electrodes over the skin area (ionically conductive material comprising mainly water is disposed over the electrodes before contacting the skin, pg. 20, lines 26-34; pg. 21, lines 1-3; see rejection of claim 1). 
Regarding claim 5, Vandier teaches sensing zinc, copper, nickel, lead, chromium, selenium, arsenic, mercury, or cadmium (paragraph 0029, lines 14-16). Dunn teaches sensing heavy metal analytes such as copper (page 29, line 20), cobalt, iron, lead, nickel, or zinc (page 31, line 3).
Regarding claim 6, Vandier teaches the skin area comprises a plurality of skin areas of the user (“analyzing device 2 comprises a plurality of sensors able to analyze a plurality of zones of the face simultaneously,” paragraph 0033).
Regarding claim 7, Vandier teaches the plurality of electrodes comprises a part of a portable device (Figure 1). Dunn also teaches an embodiment where the electrodes are embedded in a wristwatch type device (Figure 2).
Regarding claim 8, Vandier teaches the portable device comprises a smartphone or a tablet or wherein the portable device is attachable to a smartphone or a tablet (the portable device can be wired or wirelessly coupled to communicate with a smartphone or tablet, paragraph 0051, lines 11-14).
Regarding claim 9, Vandier teaches the comparison of the measured signal with reference signals for known trace element contents of skin and the ascertainment of the condition of the skin on the basis of the ascertained trace element content of the skin are performed by means of an electronic application on a portable device (“the analysis of the data transmitted by the sensors is carried out initially by virtue of a mobile application (smart phone, tablet, etc.),” paragraph 0054).
(“the application also allows data to be displayed and the user to get advice on the state of his or her skin, recommendations as to products to use with respect to his or her dermo-cosmetic problems, beauty routines to implement, etc.,” paragraph 0054) and a database which comprises a plurality of conditions of the skin and a plurality of assigned cosmetic products or a plurality of pieces of care advice (the mobile application communicates with a database or a server to provide personalized advice, paragraphs 0054-0055), wherein each condition of the skin of the plurality of conditions of the skin is assigned a suitable cosmetic product of the plurality of assigned cosmetic products or a suitable piece of care advice of the plurality of pieces of care advice (personalized recommendations for a user’s dermo-cosmetic problems, paragraph 0054).
Regarding claim 11, Vandier teaches each condition of the skin of the plurality of conditions of the skin is assigned a quality value (“normalized indicators of the state of the skin,” paragraph 0060, line 3), and the suitable cosmetic product or the suitable piece of care advice is suitable for the condition of the skin of the plurality of conditions of the skin if an improvement or maintenance of the quality value of the condition of the skin is to be expected on the basis of stored values gained from experience with the cosmetic product (this system monitors the state of the skin over time, optimizes routines for caring for the skin, and provides treatment or advice on demand for treating the zones of the face; past data collected by the system can be used to determine if a provided cosmetic product or care advice has improved a skin condition, paragraphs 0012, 0013, 0025, 0054, 0060).
Regarding claim 12, Vandier teaches updating the database on the basis of new values gained from experience from a plurality of users (“a new tool allowing data to be harvested from extensive geographical zones in order to allow new and more effective cosmetic formulae to be developed,” paragraph 0026).
Regarding claim 14, Vandier teaches the ascertainment of the content of a trace element of a skin area or the ascertainment of the condition of the skin comprises a transmission of the signal (data may be transmitted to a database and to a server, paragraph 0055), a result of the comparison or the ascertained content of the trace element of the skin area to an external data processing device (“real-time information from the sensors is…normalized depending on reference thresholds of each of the sensors…and analyzed statistically,” paragraphs 0057-0058), and a receipt of the content of the trace element of the skin area or of the condition of the skin (the values output from the analysis is sent back to the user’s mobile application and displayed to indicate the state of the skin, paragraph 0059-0060).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vandier in view of Dunn and Schwartz, as applied to claim 10 above, and further in view of Dede (WO 84/04885 - cited previously).
As shown above, Vandier in view of Dunn and Schwartz teaches a method of sensing heavy metal analytes in the skin, and Vandier further teaches preparing skin care advice or cosmetic treatment on the basis of the sensor output. Neither Vandier, Dunn, nor Schwartz teach a particular step or treatment if a deficiency of a heavy metal analyte is detected in the skin.
Dede teaches that a deficiency in trace elements can lead to degeneration of cellular activity, and certain trace elements such as zinc, copper, iron, cobalt, manganese, silicon, selenium, vanadium, and nickel are significant for optimum functioning of skin cells (page 2, lines 33-35, page 3, lines 1-21). In order to treat disorders arising from a deficiency of trace elements, Dede further teaches cosmetic compositions containing zinc, iron, copper, nickel, cobalt, manganese (page 11, lines 3-21) that provide beneficial effects such as “promoting the restoration of the cells and of that the skin, optimizing the biological processes occurring in the skin cells and providing the most preferable function of the enzyme system of the cells” (page 1, lines 5-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the cosmetic products with trace elements taught by Dede into the database of recommended skin care advice or cosmetic products within the system taught by Vandier and Dunn. One would have been drawn to Dede’s teachings in order to identify suitable treatments for a deficiency of trace elements detected in the skin, and providing treatment for a detected skin condition is an objective of Vandier’s system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn in view of Schwartz.
Regarding claim 15, Dunn teaches a device (electrode assembly 433, Figure 4) for ascertaining a condition of skin (transdermal sampling system that is placed in operative contact with a skin surface, page 3, lines 21-24;), comprising:
a plurality of electrodes, wherein the plurality of electrodes comprises a first electrode (sensing electrode 431) and a second electrode (bimodal electrode 430; a bimodal electrode referring to an electrode that has multiple functions, one of which is a counter electrode, page 20, lines 2-5);
a selection layer (“a reactive surface,” page 18, lines 33-34) including a reactive component, which is configured to react with the trace element so as to release electrons or ions dependent on a concentration of the trace element (the reactive surface is comprised of catalytic material or material that provides sites for electrochemical reaction, and the measured electrical signal is correlated with the amount of analyte present, page 20, lines 7-25)
wherein the first electrode contacts the selection layer (“the sensing electrode comprises a reactive surface,” page 18, lines 33-34), and 
an electronic circuit device (controller 36, which can be a microprocessor, page 36, line 4; Figure 2), which is designed to measure the signal dependent on the concentration of the trace element, to ascertain a trace element content on the basis of a comparison between the measured signal and reference signals for known trace element contents of skin (“the raw signal is then converted into an analyte specific value using a calibration step,” page 56, lines 25-26; “to calibrate an instrument using estimation techniques, it is necessary to have a set of exemplary measurements with known concentrations,” page 57, lines 6-8), and to ascertain the condition of the skin on the basis of the trace element content (“embedded software controls activation of measurement and display operations, calibration of analyte readings, setting of high and low analyte value alarms,” page 36, lines 25-28).
Dunn explicitly teaches all limitations of claim 15 except for the selection layer comprises a partially permeable barrier layer, which is configured to be permeable only for the trace element, in such a way that only the trace element can reach the first electrode after having passed through the partially permeable barrier layer in order to generate the signal dependent on the concentration of the trace element, and that the selection layer and second electrode contact the skin area.
Regarding the limitation of the selection layer and second electrode contacting the skin area, it is understood from Applicant’s specification that the limitation “contacting the skin area” encompasses electrodes which contact the skin indirectly through a solvent or wetting layer, as shown by solvent layer 228 in Fig. 2B and recited in claim 4. Dunn teaches that hydrogel pads (see 547 and 548 in Figure 5) comprised of ionically conductive material coat the electrodes such that the electrodes indirectly contact the skin. Dunn further elaborates that the ionically conductive material can be liquid instead of 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device Dunn such that the ionically conductive material disposed between the electrodes and the skin is liquid instead of a solid, like the hydrogel pads. One would be motivated to do so because Dunn explicitly states that the ionically conductive material can be in different forms (pg. 20, lines 26-34; pg. 21, lines 1-3). Thus, the selection layer and second electrode contacting the skin indirectly through ionically conductive medium in the form of hydrogel pads, liquid, or gel, which are all interpreted merely as solvent layers, is considered within the scope of the limitation “a selection layer arranged on the skin area and the second electrode contacts the skin area.”
Regarding the limitation of the partially permeable barrier layer which is selectively permeable to the trace element, Schwartz teaches analogous art regarding a system for measuring an analyte present on the skin or in a person’s sweat or interstitial fluid (Abstract, Fig. 2A). Schwartz teaches the bio-interactive electronics 260, which are in communication with the fluid sample 270, can contact a sensitizing layer 261 and a protective layer 263 (Fig. 2B). The sensitizing layer 261 includes components which interact with the analyte (col. 11, lines 1-57), and the protective layer 263 is can be tailored to be selectively permeable to the analyte of interest and can prevent other analytes from reaching the sensitizing layer (col. 11, lines 58-67; col. 12, lines 1-3).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device Dunn such that a protective layer is added over the reactive surface of the sensing electrode taught by Dunn such that only the analyte of interest can reach the reactive surface, as taught by Schwartz. One would have been motivated to do so because Dunn doesn’t teach a method of preventing interfering components from reaching and reacting with the reactive surface, so .

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. With regards to amended claim 1, Applicant alleges that neither Vandier, Dunn, nor Schwartz teach or suggest “wherein the first electrode contacts a selection layer arranged on the skin area and the second electrode contacts the skin area” (2/18/22 Remarks pg. 6). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of Vandier, Dunn, and Schwartz that teaches and suggests a first electrode contacting a selection layer comprising both a reactive component and a selectively permeable barrier, the selection layer arranged on the skin area, and a second electrode contacting the skin area.
To summarize the 103 rejection above, Vandier teaches a system for analysis of the skin including trace element detection, but does not teach details of the sensor structure. This would motivate one to look at known sensor structures in the art to perform trace element detection on the skin, such as the sensor arrangement taught by Dunn, which includes a first electrode with a reactive surface and a second electrode. Although Dunn shows the electrodes are used with hydrogel pads 
As stated before, it is understood from Applicant’s specification that the limitations a “selection layer arranged on the skin area” and “second electrode contacts the skin area” encompasses a selection layer and second electrode which contact the skin indirectly through a solvent or wetting layer, as shown by solvent layer 228 in Fig. 2B, recited in claim 4, and described in paragraph 80 of the specification (“the first electrode 106_1 can contact the skin area 102H of the user indirectly by employing the section layer 222 and a solvent…whereas the second electrode 106_2 can contact the skin area of the user indirectly by employing the solvent”). Dunn shows that hydrogel pads comprising ionically conductive material coats the first and second electrodes (Figs. 1B, 5; the first electrode 
Applicant has not rebutted the above interpretation and also has not provided specific remarks as to why the combination of references is improper; thus, the rejection is maintained. With regards to the rejections of claims 2-14 under 35 U.S.C. § 103, no additional arguments are presented. Since the arguments were not found persuasive, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burson et al. (US Patent No. 6,615,078) teaches a sensor similar to Dunn (Fig. 1) and a method of generating a selectively permeable barrier on a reactive face of an electrode (Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791